 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    REAGAN THOMAS,                                    No. 2:15-cv-1936 KJM AC P
11                       Plaintiff,
12           v.                                         ORDER
13    RIVERA, et al.,
14                       Defendants.
15

16          On February 1, 2019, the court received plaintiff’s notice that he has yet to receive a

17   settlement payment from defendant following settlement of this case. ECF No. 41 at 1. On

18   February 7, 2019, defendant’s counsel responded to plaintiff’s notice and informed the court that

19   the settlement check is still “being processed by the State Controller’s Office, and will be issued

20   in short order.” ECF No. 42 at 2, ¶ 5. Nevertheless, defendant’s counsel failed to indicate an

21   expected date of payment or timeframe for payment.

22          Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

23   defendant shall file a status report specifying whether payment has been accomplished. If

24   payment has not occurred, defendant shall provide an estimate of when payment will be

25   accomplished.

26   DATED: February 19, 2019

27

28
